DETAILED ACTION
This office action is in response to the correspondence filed on 01/10/2020. Claims 1-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/24/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the terms "processor" is directed to software per se, thus non-statutory. 
	Examiner notes that “hardware processor” or “microprocessor” can be used instead of “processor” to make it one of the allowable statutory categories.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Khassanov et al. (US Pub No. 2021/0056230 A1, referred to as Khassanov), in view of Stuedi et al. (US Pub No. 2011/0208958 A1, referred to as Stuedi).
Regarding claims 1 and 9, taking claim 1 as exemplary, Khassanov discloses,
1. A system comprising:
a secure payload generator comprising a processor configured to: (Khassanov: Fig.4; [0053]; Codec Stack 411-the only physical place where User Data can be decrypted and encrypted---executes on a separate processor.)
…a payload comprising a private key and a corresponding public key, wherein the private key comprises information for decrypting a message encrypted with the public key; (Khassanov: [0096]; the facility generates a new certificate having its own public and private keys. [0097]; a document (message) encrypted with public key.)
determine an encryption vector based at least in part on the public key; (Khassanov: [0096]; the facility encrypts the private key with the public key of the entity receiving access (the encryption vector can be the whole of the public key).)
encrypt the private key using the determined encryption vector; and (Khassanov: [0096]; the facility encrypts the private key with the public key/encryption vector of the entity receiving access.)
provide the encrypted private key and the corresponding public key to
a payload warehouse; and (Khassanov: Fig. 4; [0096]; the storage device 420 of the facility stores the generated public key of the pair together with the private key of the pair that has been encrypted with the public key of the entity receiving access.)
the payload warehouse configured to: (Khassanov: Fig. 4; [0096]; the storage device 420 of the facility.)
receive the encrypted private key generated by the secure payload generator and the corresponding public key; and (Khassanov: Fig. 4; [0096]; the storage device 420, receives from Codec Stack 411, stores the generated public key of the pair together with the private key of the pair that has been encrypted with the public key of the entity receiving access.)
store the encrypted private key and the corresponding public key as a
secured payload. (Khassanov: [0096]; Fig. 4; [0096]; the storage device 420 stores the generated public key of the pair together with the private key of the pair that has been encrypted with the public key of the entity receiving access (key is secured).)
Khassanov does not explicitly disclose, however Stuedi teaches,
…receive a payload comprising a private key and a corresponding public key, (Stuedi: [0032]; a computing device may receive a key pair consisting of both a public and private key component.) 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings Stuedi of into the teachings of Khassanov with a motivation to allow a computing device to provide security for generated items using encryption by using the received key pair (Stuedi abstract and [0032]).
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Khassanov, in view of Stuedi, further in view of Spohn et al. (US Pub No. 2020/0259637 A1, referred to as Spohn).
Regarding claims 3 and 11, taking claim 3 as exemplary, the combination of Khassanov and Stuedi discloses, 
3. The system of Claim 1, 
The combination of Khassanov and Stuedi does not explicitly disclose, however Spohn teaches,
the payload warehouse further configured to: (Spohn: [0031]; secured storage area of the key encryption key and/or of the encrypted private key.)
receive a request for the secured payload from a device deployed at a location different than a location of the payload warehouse; and (Spohn: [0035-0036]; receiving, from a client device, a request for the encrypted private key in a distributed environment.) 
in response to the request, provide the secured payload to the device. (Spohn: [0036]; grant access to encrypted private keys to the client.)
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings Spohn of into the combination of Khassanov and Stuedi with a motivation to securely retrieve data on a client device in a distributed environment by using an encrypted private key associated with the key encryption key from the distributed environment, and remotely store the encrypted private key in the distributed environment (Spohn abstract).




Allowable Subject Matter
Claims 2 and 4-8 contains allowable subject matter but remain rejected under 101 rejection. It is also objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and the stated rejection(s) are resolved.
Claims 10 and 12-16 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 contains allowable subject matter.
The following is an examiner’s statement of reasons for allowance: 
Although prior arts Khassanov, Stuedi and Spohn above disclose all the limitations of the prior claims (see rejections above), none of the prior arts of record alone or in combination discloses applying a first and second hash algorithm to different portions of the public key to generate vector portions; determining a decryption vector based at least in part on the public key of the secured payload; and decrypting the encrypted private key of the secured payload using the determined decryption vector; or determining decryption vector portions by applying hashes to portions of the public key; determining a decryption vector by combining the vector portions; and decrypting the encrypted private key using the determined decryption vector and the decryption protocol as described in the claims.
At the effective filing date of the application, the above limitations would not have been obvious over the prior arts of record. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed references disclose relevant inventions of encrypting private keys with public keys.
US 20210160293 A1		US-PGPUB	Sinha; Rohit et al. 
US 10819696 B2		USPAT		Sinha; Saurav et al. 
US 10742623 B1		USPAT		Ullrich; Tobias et al. 
US 6233565 B1			USPAT		Lewis; Richard et al. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA SHAN CHOY whose telephone number is (571) 272-1569.  The examiner can normally be reached on MON - FRI: 9AM-5:30PM EST Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/KA SHAN CHOY/Examiner, Art Unit 2435                                                                                                                                                                                                        

/DARREN B SCHWARTZ/Primary Examiner, Art Unit 2435